   KAREN STOLZBERG, OSB #83092
   kstolzberg@usa.net.
   11830 SW Kerr Parkway, #315
  .Lake Oswego, Oregon 97035
   Telephone: (5,03) 251-0707
   Fax: (503 251-0708
. Attorney for Plaintiff


                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON

 DAVID T. PARRISH
            P lairitiff,                                  Civil No.: 3:17-cv-00836-MC

                   vs.                                    ORDER REGARDING FEES
                                                          PURSUANT TO THE EQUAL
 NANCY BERRYHILL,                                         ACCESS TO JUSTICE AC'.f
 Acting COMMISSIONER,                                     (EAJA)
 Social Security Administration,
                Defendant.

        Based upon a review of the file herein, and noting the stipulation of the parties, it is hereby

 Op_DERED that the plaintiff, David T. Parrish, on behalf of his attorney, Karen Stolzberg, is hereby

 entitled to an award of fees under the EQUAL ACCESS TO WSTICE ACT, 28 U.S.C. § 2412 et.

 ~-, in the amount of $8964.66.

        The parties agree that if it is determined that plaintiffs EAJA fees are not subject to any

 offset allowed under the Department of the Treasury's Offset Program, the check for EAJA fees

 shall be made payable to Karen Stolzberg, and mailed to her office at:

 11830 SW Kerr Parkway, #315
 Lake Oswego, OR 97035


 DATED _ _ _1/~4~f~\~S~---

                                                                \.....· t - l - -
                                                UNITED STATES DISTRICTJUDGE

 Presented by:
 s/ KAREN STOLZBERG
 Attorney for Plaintiff
.ORDER RE: EAJA FEES
 PAGE 1
